State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: February 5, 2015                   519293
________________________________

In the Matter of the Claim of
   BERNARDO NELSON,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   December 2, 2014

Before:   McCarthy, J.P., Garry, Egan Jr. and Clark, JJ.

                             __________


     Bernardo Nelson, New York City, appellant pro se.

      Eric T. Schneiderman, Attorney General, New York City (Gary
Leibowitz of counsel), for respondent.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed October 2, 2013, which ruled, among other things,
that claimant was disqualified from receiving unemployment
insurance benefits because he voluntarily left his employment
without good cause.

     Decision affirmed.    No opinion.

     McCarthy, J.P., Garry, Egan Jr. and Clark, JJ., concur.
                        -2-                  519293

ORDERED that the decision is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court